Citation Nr: 0841020	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to September 17, 2004 
for a grant of entitlement to special monthly compensation 
(SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969, and from March 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
the hearing is associated with the appellant's claims folder.


FINDING OF FACT

It was factually ascertainable that one year prior to 
September 17, 2004, the veteran met the criteria for the 
award of SMC based on loss of use of a creative organ.


CONCLUSION OF LAW

An effective date of September 17, 2003, for the grant of 
service connection for SMC based on loss of use of a creative 
organ has been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for an increased 
rating "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an increased rating claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. §§ 3.400; 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); 
VAOPGCPREC 12- 98, 63 Fed. Reg. 56704 (1998).

The veteran contends that he was prescribed Viagra for his 
erectile dysfunction in January 2002 and therefore this 
should be the effective date for his award of special monthly 
compensation.  

The Board initially notes that VA law provides that 
entitlement to special monthly compensation is warranted if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.350(a) (2008).  In this case, the 
predicate service-connected disability, upon which special 
monthly compensation (SMC) was granted, is erectile 
dysfunction.

On September 17, 2004, the veteran filed a claim for an 
increased evaluation for his service connected diabetes 
mellitus.  Service connection for erectile dysfunction and 
entitlement to special monthly compensation was granted for 
loss of use of a creative organ from erectile dysfunction 
effective September 17, 2004, the date the veteran claimed 
worsening of his diabetes symptoms, even though the veteran 
did not file a claim for service connection for erectile 
dysfunction or for SMC.  The RO included erectile dysfunction 
within the evaluation for diabetes mellitus because it was 
noncompensable by itself.  The veteran was not separately 
rated under the diagnostic code for erectile dysfunction.  

In a February 2006 statement of the case, the RO noted review 
of VA treatment records and examination reports did not show 
when erectile dysfunction was first diagnosed or when Viagra 
was prescribed.  Since the veteran failed to show a diagnosis 
of erectile dysfunction or prescription of Viagra prior to 
the November 2004 VA examination, an earlier effective date 
was denied.

VA treatment records show that sildenafil citrate (generic 
name for Viagra) was listed among the veteran's active 
medications in a May 9, 2002 note, but not in a September 20, 
2000 note.  Treatment records after May 2002 continue to show 
sildenafil citrate as a prescribed medication for the 
veteran.

At his May 2008 Travel Board hearing, the veteran testified 
that he was prescribed Viagra for his erectile dysfunction in 
January 2002.  The veteran indicated that he actually 
mentioned his erectile dysfunction to his nurse practitioner 
some time in mid 2001 but it took a while to get 
consultations.  

The evidence clearly shows that the veteran filed his claim 
for an increased evaluation for his diabetes mellitus in 
September 17, 2004.  The veteran does not allege otherwise.  
Under the controlling regulation, the Board must next 
determine the date that it became factually ascertainable 
that an award for SMC for loss of use of a creative organ was 
warranted. 

In the present case, a review of the record does reveal 
evidence in the one year prior to September 17, 2004 which 
could factually ascertain loss of use of a creative organ. 

For the reasons and bases discussed hereinabove, the Board 
determines that an effective date of September 17, 2003, but 
no earlier, is warranted in this case.



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's November 2004 notice letter described the evidence 
necessary to file a claim for an increased disability rating, 
and met all of the requirements noted above; including 
informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  This notification would also apply 
to the "downstream" issues of entitlement to an earlier 
effective date.  See VAOPGCPREC 8- 03; 69 Fed. Reg. 25180 
(2004).  To whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as earlier effective date claims, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  The assertion that an earlier 
effective date for SMC should be assigned was first raised in 
the veteran's notice of disagreement, and he appealed the SMC 
decision.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an earlier 
effective date.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 
& Supp. 2008).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records, and VA examinations.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

An effective of September 17, 2003, for the grant of service 
connection for special monthly compensation based on loss of 
use of a creative organ is granted, subject to the 
regulations controlling the payment of VA monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


